PUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                     No. 16-4066



UNITED STATES OF AMERICA,

                   Plaintiff - Appellee,

             v.

MARK STUART LANDERSMAN, a/k/a Mark Stuart,

                   Defendant - Appellant.



                                     No. 16-4067



UNITED STATES OF AMERICA,

                   Plaintiff - Appellee,

             v.

LEE HALL,

                   Defendant - Appellant.



Appeals from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:13-cr-00419-LMB-1; 1:13-cr-
00419-LMB-2)
Argued: December 6, 2017                                   Decided: March 28, 2018


Before KING and THACKER, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by published opinion. Judge Thacker wrote the opinion, in which Judge King
and Senior Judge Shedd joined.


ARGUED: Stuart A. Sears, SCHERTLER & ONORATOR, LLP, Washington, D.C., for
Appellant Lee Hall. Cary Citronberg, ZWERLING/CITRONBERG, PLLC, Alexandria,
Virginia, for Appellant Mark Stuart Landersman. Morris Rudolph Parker, Jr., Patricia
Marie Haynes, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia,
for Appellee. ON BRIEF: John Zwerling, ZWERLING/CITRONBERG, PLLC,
Alexandria, Virginia, for Appellant Mark Landersman. Dana J. Boente, United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria Virginia, for
Appellee.




                                         2
THACKER, Circuit Judge:

       In this consolidated appeal, Lee Hall, former Director of Intelligence for the

Deputy Undersecretary of the Navy, and Mark Landersman, a machinist from California

(collectively, “Appellants”), appeal guilty verdicts for criminal conspiracy and, as to

Hall, unlawful conversion of government funds. Specifically, following a bench trial, the

district court found that Hall facilitated the purchase of hundreds of firearm suppressors

from Mark Landersman, Hall’s boss’s brother, for over $1.6 million in government funds.

The district court concluded that this transaction was illegal because, inter alia, Hall did

not use the proper channels for government funding approval; Mark Landersman was an

untested and unlicensed firearm manufacturer; and upon arrival, the suppressors did not

meet government performance standards.

       Appellants raise a host of challenges to the manner in which their bench trials

were conducted and the sufficiency of the evidence against them. Because some of these

challenges relied on classified government records, the district court and this court

conducted proceedings pursuant to the Classified Information Procedures Act (“CIPA”),

see 18 U.S.C. app. 3, §§ 1–16. For the reasons that follow, we find no reversible error in

the classified and unclassified proceedings below and therefore affirm Appellants’

convictions.




                                             3
                                            I.

                                            A.

       We recount the facts in the light most favorable to the Government, the prevailing

party at trial. See United States v. Garcia-Ochoa, 607 F.3d 371, 376 (4th Cir. 2010). In

late 2012 and early 2013, Hall facilitated the Navy’s purchase of 349 unattributable (i.e.,

unserialized and untraceable) firearm suppressors for approximately $1,657,750. At that

time, Hall worked directly for David Landersman, Senior Director of Intelligence for the

Navy’s Office of Plans, Policy, Oversight and Integration (“PPOI”). 1

      As background, sometime during the summer of 2012, David Landersman and

Hall approached Robert Martinage, Deputy Undersecretary for PPOI and David’s

superior, to seek funds for “intelligence studies.” J.A. 373. 2 Martinage approved their

request to approach Carla Lucchino, Department of the Navy Assistant for

Administration (“DON/AA”), and ask for authorization to seek funding for this purpose.

       On June 6, 2012, David sent an email to Lucchino, asking for a total of $3 million

from the PPOI Senior Director’s operational budget for the following: intelligence

studies, a program integration assessment, an anti-submarine warfare research project, an




      1
       Because David’s brother Mark Landersman is an appellant in this case, we
sometimes refer to them by their first names.
      2
          Citations to the “J.A.” refer to the Joint Appendix filed by the parties in this
appeal.


                                             4
assessment of the Navy’s participation in the Defense Clandestine Service program, 3 and

“an overall assessment of how well D[epartment] O[f] N[avy] intelligence requirements

are being satisfied.” J.A. 1185. Lucchino forwarded the request to David Nugent, the

Director of the Financial Management Division of DON/AA.

      Nugent then began working with Hall on David Landersman’s budget request.

During the time that Hall and Nugent discussed the funding request, Hall emphasized to

Nugent that this was “an Under Secretary priority,” which “would move [it] up on the

[priority] list.” J.A. 439–40. On August 13, 2012, Nugent indicated to Lucchino that he

had been working with Hall and explained that the budget for the studies was reduced

from $3 million to $2.2 million. Lucchino authorized Nugent to disburse $2.2 million to

David Landersman. Notably, Lucchino testified that she could not authorize the purchase

of “weapons or small arms.” Id. at 349.

      Also on August 13, 2012, David Landersman sent an email to his brother Mark,

the erstwhile owner of an automobile machinery company in California called

“Advanced Machining and Engineering,” or “AME.” J.A. 1191–92. Mark had been in

dire straits, as he “couldn’t keep up the overhead” at AME, id. at 723; he was forced to




      3
          The Defense Clandestine Service program was launched in 2012 to “enable[]
[the Department of Defense] to be more effective in the collection of national-level
clandestine human intelligence across a range of targets of paramount interest.” Karen
Parrish, DOD Aggressively Pursues Intel Innovation, Vickers Says, Am. Forces Press
Serv.      (Oct.     11,     2012)      (internal    quotation     marks       omitted),
http://archive.defense.gov/news/newsarticle.aspx?id=118181, attached as PDF document.


                                           5
file for Chapter 7 bankruptcy on July 9, 2012; and a 2011 tax return showed that another

of his businesses owed his brother David $50,000 in unpaid loans.

      In that August 13 email, David asked Mark for the proper name of his company.

The next day, Mark responded to David with the name and phone number of his

company: “Advanced Machining and Engineering (951) 852 1653.” J.A. 1192. About

an hour later, David forwarded this information to Hall, noting, “Lee, Info a[s] follows

. . . .” Id. at 1193. Later that same day, David sent his brother Mark an email with the

subject line “300BLK Suppressor,” which included a link to a website entitled “How I

Built a 300 AAC Blackout Suppressor.” Id. at 1195, 1447. Under the link, David wrote,

“Look this over . . . Looks very much like what we’re going to send you.” Id. at 1195.

Mark responded, “Wow! [V]ery simple.” Id. at 1194.

      Five weeks after Lucchino authorized Hall to spend $2.2 million for studies and

assessments, on September 17, 2012, Hall met with Tedd Shellenbarger, a counterdrug

director within PPOI; Sherri Donahue, the Navy Contracting Officer Representative; and

Gail Williams, a senior program manager at CACI International, Inc. (“CACI”), a

government contractor. The purpose of the meeting was to discuss what Hall wanted to

be done with the money. 4




      4
         Although $2.2 million was allocated, the evidence at trial demonstrated that only
$1,657,750 was expended for the suppressors, with an additional undetermined amount
paid to CACI.


                                            6
      During that meeting, Hall asked about procuring materials, as opposed to studies

as he previously represented to DON/AA. Donahue recalled that “the conversation ha[d]

to do with . . . alterations on guns.” J.A. 480. Williams also recalled that Hall was

seeking to procure equipment or materials. She did not recall Hall mentioning “anything

about using [the money] to support intelligence studies.” Id. at 499. During the meeting,

Hall and Williams “discuss[ed] . . . what was required for CACI to do a sole source

justification,” meaning that the contract would not have to be put out for bid, but rather,

CACI would award the contract to a preselected vendor. Id.

      As a follow up to that meeting, on October 19, 2012, Hall emailed Williams,

providing her with the name of the vendor he proposed to use for the contract. He stated:

             Gail,
             We are finally ready to move. Here is the information you
             need to get started:

             Poc: Mark Stuart of Applied Engineering and Materials
             Phone: 951-851-1653.

             What else do you need? Also, if at all possible, we’d like this
             rolling by the end of November. I understand you have
             internal hurdles, but we have accelerated interest in delivering
             the products.

J.A. 1208. Notably, Mark’s middle name is Stuart, but his full name is Mark Stuart

Landersman; the company name is actually Advanced Machining and Engineering; and

this phone number is one off from the actual number David Landersman forwarded to

Hall, which was 951-852-1653.




                                            7
       Williams responded by email the same day, stating, “[I] will need some

information in order to justify a ‘sole source’ purchase.” Id. For example, “Why is

Applied Engineering and Materials the vender [sic] of choice?”             Id. (parentheses

omitted). Thereafter, Hall sent Williams an email stating in relevant part:

              Other subcontractors were not considered due to the fact that
              they do not possess the expertise required to do the job nor
              posses [sic] the unique proprietary tooling systems created by
              AME to produce the required enhancements needed. Their
              proprietary system is wholly, and solely exclusive to AME
              and therefore unavailable by any other subcontractor.

              ...

              [] AME currently has sole proprietary expertise that is not
              commercially offered by other companies or individuals. It is
              the only responsible source for the engineering expertise
              sought and no other services will satisfy requirements [sic].
              Their product is the first that incorporate [sic] a unique design
              that significantly reduces the decibel ratings to near
              background noise levels. All technologies are developed and
              owned exclusively by AME and no licensing agreements
              currently exist, providing a unique opportunity for CACI and
              the end customer to utilize proprietary engineering and
              services not readily available elsewhere.

J.A. 1207. At CACI’s request, Hall then sent an Statement of Work, proposing that

CACI would pay AME 50% up front and 50% “upon delivery, inspection and acceptance

trials” of the product. Id. at 1206. In addition, each suppressor was to be billed at a cost

of around $5,000.

       In finalizing the contract and performing the required due diligence, a CACI

officer asked Mark to “provide a detailed breakout of [his] costs, i.e., labor and

materials,” and also to “provide . . . a copy of an invoice and/or PO” demonstrating that

                                             8
he “suppl[ied] this product . . . to [a] client of [his] within one year.” J.A. 1215. Mark

replied, “I am not be able [sic] to provide this information,” and told the CACI officer to

contact Hall. Id.; see also id. at 1247 (November 8, 2012 email from Mark Landersman

to CACI procurement director explaining, “[Hall] has instructed me to direct any and all

requests for information” to Hall). In turn, Hall claimed the information CACI requested

was confidential, citing “increased questioning on the[] vendor issues,” and explaining,

“[T]he sensitive nature of the product(s), past performance and service, and the

proprietary information involved . . . makes for potential problems later regarding

security and classification.” Id. at 1415 (Nov. 9, 2012 email). On November 12, 2012,

Mark finally quoted CACI a labor rate of $85 per hour for 29 hours per part, coming to

$2,465 per suppressor, which Hall said he and David “determined . . . to be fair,

reasonable, and accurate.” See id. at 1416. Hall also emailed CACI on December 3,

2012, and notified the project analyst that the items were to be shipped to Al Zalewski, a

Navy intelligence official, at a Chesapeake, Maryland address. He also advised the

analyst to use the notation “Hold for Al Zalewski,” rather than using Hall’s name. Id. at

1014 n.17.

       On December 7, 2012, CACI approved a purchase order in the amount of

$1,657,750 for 349 “Signature Suppressor[s].” J.A. 1303–04. However, in November

2012, before the purchase order was approved, Mark gave $2,000 to Juan Carlos Robles,

a machinist and successor-owner of AME, to “cover the entire costs of the materials” for

the suppressor project. Id. at 726. Nonetheless, on December 12, Mark emailed CACI,


                                            9
stating, “I can’t get started without the deposit check and wondered if you have an idea

when it might be sent.” Id. at 1306–07. Two days later, CACI cut a check for 50% of the

contract price, or $828,875, and sent it to Mark.

       Using blueprints provided by Mark, Robles alone manufactured the suppressor

tubes and accompanying assembly parts for the suppressors. It took him four to five

weeks, working around five hours per day. Mark paid Robles under $10,000, 5 in contrast

to the labor charge of $2,465 per suppressor quoted by Mark (which comes to $860,285

in labor for 349 suppressors). 6

       Meanwhile, in January 2013, Hall met with Zalewski and asked if he could have a

shipment sent to a Naval Intelligence warehouse in Chesapeake, Maryland, even though

he had already scheduled to have the shipment delivered there. Zalewski agreed, but

testified Hall “made it clear to me that I was not to know . . . what was in the boxes . . . I

was not cleared for that.” J.A. 746. Hall also asked Zalewski to remove the boxes’

labels, which contained Mark Landersman’s name, but Zalewski refused to do so.

       On February 19, 2013, boxes containing the 349 Landersman suppressors arrived

at the warehouse. Despite the fact that the suppressors were delivered on February 19,
       5
         Throughout the record, evidence about the amount paid to Robles varies from
$6,000 to $8,000 or more. Because Robles was paid mostly in cash, the specific amount
is uncertain. It is clear, however, that Robles was not paid more than $10,000.
       6
         The record reveals that Mark himself likely assembled and painted the
suppressors after Robles manufactured the parts. Nonetheless, the district court found
that based on Robles’s testimony, the “estimate of 29 hours per item appears to be a
complete fabrication.” J.A. 1012–13 n.14 (internal quotation marks omitted). Appellants
have not demonstrated that this finding is clearly erroneous.


                                             10
Hall certified on a Form DD-250 (Material Inspection and Receiving Report) that he

accepted and inspected the suppressors on February 14. Notably, on February 14, 2013,

Hall was on administrative leave for an unrelated matter and thus, could not have

accepted and inspected the suppressors as indicated. Because Hall signed the DD-250,

CACI mailed Mark Landersman a check for the $828,875 balance on the contract.

       A few weeks later, Nugent saw the DD-250 and realized the money intended for

intelligence studies was actually used for suppressors.        As a result, the matter was

referred to the Naval Criminal Investigative Services (“NCIS”). The boxes containing

the Landersman suppressors were finally opened when they were seized by NCIS agents

in April 2013, two months after they were delivered. The boxes were located “next to a

photocopier and in an otherwise inappropriate area for classified materials as they were

. . . accessible to anyone in that space.”        J.A. 1014.    Thereafter, Jason Davis, a

mechanical engineer for the Naval Surface Warfare Center at Crane, Indiana, tested the

suppressors to see if they would meet Navy performance standards for sound and flash. 7

Davis’s report reveals that the suppressors failed to meet those performance standards.

Indeed, the report states that the suppressors were deemed “[u]nacceptable” in multiple

ways, which “would have made this suppressor ineligible for [a Navy] contract award.”




       7
          The standards for sound and flash used by Davis, explained more fully in section
II.B., infra, are that a suppressor must create a 25 decibel reduction in sound and 85%
reduction in light emission after the first shot. See J.A. 1016–17, see also id. at 797, 804.


                                             11
Id. at 1783. After an investigation, Mark Landersman was identified as the manufacturer

of the suppressors, and he was indicted singly for conspiracy on November 14, 2013.

                                            B.

       On March 13, 2014, a grand jury sitting in the Eastern District of Virginia returned

a two-count superseding indictment, charging Hall and Mark Landersman together with a

conspiracy containing three objects: (a) the unlicensed manufacture of firearms; (b)

shipping of unregistered firearms; and (c) mail fraud (“Count One”); and charging Hall

alone with converting Navy funds without authority (“Count Two”). Hall and Mark

consented to a bench trial, and on June 20, 2014, they jointly filed a notice pursuant to

CIPA to use classified information. 8

       On September 25, 2014, the district court granted Mark Landersman’s motion to

sever, scheduling Hall’s bench trial for October 20, and Mark’s for October 27. At the

hearing on the motion to sever, Hall represented that he would testify at Mark’s trial.

However, on October 9, Hall rescinded that representation. The district court nonetheless

allowed the cases to proceed separately.




       8
         David Landersman was indicted on September 24, 2015. His charges mirrored
Hall’s (conspiracy and conversion of government property without authority). David’s
jury was empaneled February 27, 2017, but because he began to suffer from serious
health problems, the district court dismissed his case. See Order, United States v. David
Landersman, No. 1:15-cr-283 (E.D. Va. March 2, 2017), ECF No. 121 at 3.


                                            12
                                               1.

                                       Pre-Trial Motions

                                               a.

        On June 20, 2014, Appellants moved to dismiss the indictment based on the

allegation that some of Hall’s personal notes were destroyed by Pentagon officials while

he was on administrative leave. At a hearing on July 14, 2014, Hall posited that the

missing notes would have demonstrated that: (1) he communicated with a man named

Robert Gudz, president of the International Police Supply and a firearms dealer, who

represented to him that suppressors meeting Hall’s requirements 9 would cost between

$10,000 and $12,000 a piece; (2) Hall informed Lucchino they could no longer carry out

the studies for which they initially requested funds, but Lucchino had no objection to

using the money for another purpose; (3) Shellenbarger, the other PPOI director who

attended the CACI meeting, had a contract vehicle for purchase of the suppressors, and

they talked about the contract at the meeting; (4) Hall spoke with Zalewski about holding

the boxes in a secure facility; and (5) Hall had a meeting with Martinage about the

suppressor purchase.

        From the bench, the district court denied the motion to dismiss the indictment but

explained:




        9
            At the July 14 hearing, Hall did not testify about what those precise requirements
were.


                                               13
             [T]here’ll be an inference drawn against the government on
             th[e] issue [of the handwritten notes], and it will come out to
             play as it comes out to play.

             Again, it may be moot. These witnesses . . . may say exactly
             what Mr. Hall recalls them saying. If they don’t then he’ll be
             permitted to testify, and as I said, if he says under oath that
             he had a note that memorialized that, I’m going to accept
             that.

J.A. 260 (emphasis supplied). The court then explained in a follow up written order, “the

Court will draw all inferences in favor of defendant Lee Hall regarding any of his

handwritten notes memorializing meetings and conversations that were destroyed as a

result of the government’s negligent handling of evidence.” Id. at 60.

                                            b.

      On October 17, 2014, three days before Hall’s trial was to begin, he and Mark

Landersman filed a joint motion to dismiss based on an alleged Brady violation. See

Brady v. Maryland, 373 U.S. 83 (1963). Three days prior, the Government disclosed a

report of an NCIS interview with Steve Roddel, owner of a suppressor company and a

Government witness. The report shows that Roddel was interviewed five months earlier,

on May 13, 2014, and provided information that Appellants claimed “directly

undermined” one of the government’s theories, which was that the cost of the

Landersman suppressors was excessive. J.A. 310. Specifically, when asked “what would

make an AK-47 suppressor worth approximately $5,000,” Roddel responded that it was

possible if they “lack[ed] traceability” and “were totally rogue.” Id. (internal quotation

marks omitted). He surmised that a manufacturer could charge a higher price if “there


                                            14
are not many . . . out there, thus less sales and the price would need to cover the

development.” Id.

       On the morning Hall’s trial began, the district court declined Appellants’ request

to dismiss the indictment, but it explained, “I most likely will be drawing inferences

against the government because of the way they have handled a lot of the Brady”

material. J.A. 338. The court further explained, “I am going to make a finding at this

time based upon the statement in the Roddel document that you got, and this is a finding

I’m making based upon this record, that the devices at issue were priced reasonably [at

$5,000 per suppressor] given the conditions under which they were purchased.” Id.

                                             2.

                                       Bench Trials

       Hall’s trial began on October 20, 2014, and lasted until October 23.            Mark

Landersman’s trial began October 28 and concluded the following day. On October 29,

2014, after addressing motions for acquittal, the district court issued a guilty verdict from

the bench as to both Hall and Mark Landersman. Specifically, Mark was found guilty of

all three objects of the Count One conspiracy. Hall was

                 • acquitted of the first object of the Count One
                   conspiracy, manufacturing     firearms without a
                            10
                   license;


       10
        This acquittal was based on the Government’s failure to introduce into evidence
an email, discussed below, which would have attributed knowledge of the license
requirement to Hall.


                                             15
                  • convicted of the second object of Count One,
                    transporting unregistered firearms;

                  • convicted of the third object of Count One, mail fraud;
                    and

                  • convicted of Count Two, unlawful conversion of
                    government funds without authority.

       The district court issued its memorandum opinion with findings of fact and

conclusions of law one year later, on November 6, 2015. Notably, the district court

clarified its earlier finding that the suppressors were reasonably priced. It explained:

               Because of problems with discovery and the late production
               of interview reports with Steven Roddell [sic], the Court
               found that a cost of $5,000 per suppressor might be
               reasonable if the suppressor were unserialized. That finding,
               of course, assumed the suppressor would actually meet the
               standards for flash and sound suppression. The Court did not
               find that Mark Landersman’s price of $5,000 per suppressor
               was reasonable given the poor quality of the product.

J.A. 1013 n.16 (emphasis supplied).

                                              3.

                                          Post-trial

       On December 4, 2015, Appellants filed renewed motions for acquittal or new trial.

Hall argued:

               In support of its guilty verdict on the second and third objects
               of the Count I conspiracy and Count II, the Court found that
               the “government showed [] there were other established
               manufacturers who could make suppressors, and Hall and
               David Landersman were aware of that fact.” Mem. Op. at 16.
               In making its finding, the Court relied exclusively on [a]
               government Exhibit [], which was not admitted at Mr. Hall’s
               trial.

                                             16
J.A. 1045. The exhibit referenced here is an email dated September 3, 2012, from Robert

Gudz, the aforementioned president of the International Police Supply and a firearms

dealer, to both David Landersman and Hall (the “Gudz email”).             The Gudz email

contained the subject line “Suppressor project” and explained that Gudz’s company,

SureFire, could “custom build” the type of suppressor “that [David and Hall] requested.”

Id. at 1009, 2324.    The Gudz email explained that SureFire could quickly make a

prototype and transfer it with approved Alcohol, Tobacco, and Firearms (“ATF”)

paperwork. The Gudz email further explained that the suppressors would need to comply

with ATF rules. Thus, the Gudz email demonstrated that Hall’s October 2012 email

statement to CACI -- that no other company had the required expertise to produce the

suppressors he needed -- was knowingly false.

       Nevertheless, Hall argued that because the Gudz email was not admitted at his trial

(rather, only in Mark Landersman’s trial), but was mentioned in the district court’s

opinion as a ground supporting conviction, his due process right to a fair trial was

violated. On January 5, 2016, the district court granted the motion in part, explaining, “I

should not have considered that [email], and I did reference it three times in the opinion.”

J.A. 1140. Thus, “out of an abundance of caution and giving [Hall] the benefit of the

doubt,” the court acquitted Hall of the second object of the Count One conspiracy

(shipping of unregistered firearms). Id. at 1140, 1161.

       Hall also claimed that the district court “fail[ed] to consider” a stipulation that

“established . . . his good faith defense” based on the idea that Hall knew of a need for the

                                             17
Landersman suppressors. J.A. 1048. Specifically, the stipulation involved Sterling Gill,

a Navy official who told Hall that with regard to a classified government program to

which Gill and Hall were both privy, “the need for suppressors remains unfulfilled.” Id.

at 969 (the “Gill Stipulation”). The court rejected this argument, explaining:

              [Y]ou still have not convinced me that he acted in good faith,
              because to me, the core issues [are] . . . why choose Mark
              Landersman, an absolutely unknown, untested machinist?
              That’s number one.

              Number two, if this was that important a project, why not []
              have had actual criteria, actual requirements for what was to
              be done?

Id. at 1136–37. Ultimately, at the conclusion of all post-trial motions, Hall ultimately

stood convicted of conspiracy to commit mail fraud (object three) and conversion of

Navy funds.

                                            4.

                                        Sentencing

       On January 29, 2016, Hall was sentenced to six months in prison on each count of

conviction, to run concurrently, to be followed by two years of supervised release. Mark

was sentenced to 60 days in prison on Count One. Appellants were also deemed jointly

and severally liable for $1,657,750 in restitution, and a forfeiture order was entered with

respect to that amount. On February 11, 2016, Appellants filed separate motions to stay




                                            18
the execution of their sentences pursuant to Rules of Criminal Procedure 38 and 32.2, 11

which district court granted.

       Appellants filed timely notices of appeal of their convictions, and we consolidated

those appeals. “[W]e review judgments resulting from a bench trial under a mixed

standard of review: factual findings may be reversed only if clearly erroneous, while

conclusions of law are examined de novo.” Raleigh Wake Citizens Ass’n v. Wake Cty.

Bd. of Elections, 827 F.3d 333, 340 (4th Cir. 2016).

                                            II.

                                            A.

                                Sufficiency of the Evidence

       We first address Appellants’ arguments that their convictions were not based on

sufficient evidence.

              In assessing the sufficiency of the evidence presented in a
              bench trial, we must uphold a guilty verdict if, taking the
              view most favorable to the Government, there is substantial
              evidence to support the verdict. “Substantial evidence”
              means evidence that a reasonable finder of fact could accept
              as adequate and sufficient to support a conclusion of a
              defendant’s guilt beyond a reasonable doubt.




       11
          Rule 38 provides that a district court must stay a sentence of imprisonment if the
defendant is released pending appeal, and that court may also stay an order to pay a fine.
See Fed. R. Crim. Proc. 38(b)(1), (c). Rule 32.2 provides that if a defendant appeals from
a forfeiture order, the district court may stay that order as well. See Fed. R. Crim. Proc.
32.2(d).


                                            19
United States v. Armel, 585 F.3d 182, 184 (4th Cir. 2009) (citation and internal quotation

marks omitted).

                                            1.

                      Count One – conspiracy to commit mail fraud

       In order to prove that Appellants were guilty of mail fraud conspiracy pursuant to

18 U.S.C. § 371, the Government was required to demonstrate: an agreement to commit

mail fraud; willing participation in the conspiracy; and an overt act in furtherance of the

conspiracy. See United States v. Gillion, 704 F.3d 284, 298 n.4 (4th Cir. 2012).

       To uphold a conspiracy conviction, “there need only be a showing that the

defendant knew of the conspiracy’s purpose and some action indicating his participation.

These elements can be shown by circumstantial evidence such as his relationship with

other members of the conspiracy, the length of this association, his attitude, conduct, and

the nature of the conspiracy.” United States v. Whittington, 26 F.3d 456, 465 (4th Cir.

1994) (alteration and internal quotation marks omitted); see also United States v. Roberts,

881 F.2d 95, 101 (4th Cir. 1989) (“[O]ne may become a member of the conspiracy

without full knowledge of all of its details, but if he joins the conspiracy with an

understanding of the unlawful nature thereof and willfully joins in the plan on one

occasion, it is sufficient to convict him of conspiracy, . . . even though he played only a

minor part.”).




                                            20
                                              a.

       An agreement to join -- and participation in -- a conspiracy “need not be explicit;

it may be inferred from circumstantial evidence.” United States v. Burgos, 94 F.3d 849,

858 (4th Cir. 1996) (en banc) (internal quotation marks omitted). Here, there must have

been an agreement to participate in a scheme to defraud using the mail. The scheme “can

be in the form of an assertion of a material falsehood with the intent to deceive or active

concealment of a material fact with the intent to deceive.” United States v. Pasquantino,

336 F.3d 321, 333 (4th Cir. 2003) (en banc), aff’d, 544 U.S. 349 (2005). According to

the district court, “the scheme involved . . . having an unqualified entity to serve as a sole

source for a $1.6 million contract to supply items to the government that were never

authorized by the government.” J.A. 980.

       The Government presented copious evidence to support an agreement among Hall,

Mark, and David 12 to participate in a scheme to defraud. To begin, in 2011, David

Landersman informed a fellow Navy official, Loren Bremseth, that Mark “was able to

produce suppressors that were substantially cheaper than anything that was currently out

there and could outperform anything that was out there.”           J.A. 858.    David asked

Bremseth if he would be willing to call the chief of staff of another government agency,

which may have had a need for suppressors, on behalf of his brother Mark. Bremseth

declined to do so.


       12
         The parties stipulated that David Landersman was “the only unindicted co-
conspirator in the Count One conspiracy.” J.A. 972.


                                             21
      Thereafter, David and Hall approached Martinage about procuring $3 million in

funding. David emailed Mark with instructions on how to make a suppressor. Mark

responded that the process looked easy. Mark sent AME’s information, which David

forwarded to Hall. Hall used this information to procure funds for the purchase of

suppressors, claiming the funds would be used for intelligence studies and assessments.

And ultimately, once the contract was awarded to AME and the manufacturing process

was underway, Mark referred CACI questions to Hall, and Hall made arrangements for

shipping.    The first element of the conspiracy charge is supported by substantial

evidence. See Armel, 585 F.3d at 184.

                                             b.

      The Government also produced sufficient evidence that Appellants willfully

participated in the mail fraud conspiracy and committed overt acts in furtherance of the

mail fraud conspiracy. As for Hall:

            • In the email submitted to CACI, Hall described AME’s
              suppressor as being a “product that is the first that . . .
              significantly reduces the decibel ratings to near background
              levels.” J.A. 1207. But the district court correctly found this
              statement was “completely false” because “there was no
              evidence produced during the trial that either AME or the
              [Navy] had ever tested any of AME’s suppressors.” Id. at
              1009. Moreover, the suppressors failed to meet Navy flash
              and sound suppression standards when they arrived.

            • The October 19, 2012 email from Hall to CACI “was one of
              many containing false statements. Not only did Hall provide
              an incorrect name for Mark Landersman and AME, there was
              no evidence introduced at trial of anyone in the [Navy]
              having an accelerated interest in delivering the products,” as


                                             22
   Hall originally claimed. J.A. 1007. Hall also gave an
   incorrect phone number of Mark’s company.

• Hall tried to hide the Landersman name throughout the entire
  scheme. In response to an email from a CACI analyst, in
  which he asked Hall to “contact Mark Landersman,” Hall
  responded, “[P]lease refrain from user [sic] vendor names.
  Just use AME.” J.A. 1028–29. Hall did not give Mark’s last
  name in the initial submission to CACI, and Hall directed
  Zalewski to remove the labels, which contained Mark’s last
  name, from the boxes once they were delivered.

• Hall told CACI the “past performance and service, and the
  proprietary information” of AME would “make[] for potential
  problems later regarding security and classification.” J.A.
  1415. The district court found this reference to past
  performance “was a completely false statement as there was
  no evidence in the record of AME having provided any
  products or services to the Navy in the past.” Id. at 1011–12.

• Hall changed the funding request from studies to suppressors
  without formal documentation to or from DON/AA, without
  written approval from Lucchino or Nugent, and
  notwithstanding that Lucchino testified she could not approve
  the purchase of weapons or small arms.

• Hall told CACI that Mark’s labor quote of $85 per hour for
  29 hours per part was “fair, reasonable, and accurate.” J.A.
  1416. But “[t]here was no evidence produced during the trial
  that Hall or anyone within [the Navy] had performed any kind
  of analysis to determine whether AME’s price was fair,
  reasonable, or accurate.” Id. at 1013.

• Hall asked Zalewski if he could receive boxes at the
  Maryland warehouse after he had already scheduled to have
  them shipped there. Hall refused to tell Zalewski the
  specifics of the contents of the box shipped from California.
  Rather, he told him the contents were classified. But he
  allowed the boxes to be held in a warehouse next to a
  photocopier and in an otherwise inappropriate area for
  classified materials. Hall also asked Zalewski to remove the
  shipping labels from the boxes.

                                23
          • Hall signed a DD-250 Form (Material Inspection and
            Receiving Report), acknowledging that he had accepted the
            suppressors on February 14, 2013, and that they conformed to
            the contract. However, he was on administrative leave at that
            time and had no authority to act on behalf of the Navy; the
            suppressors were actually received February 19; and there is
            no evidence he actually inspected or even saw the suppressors
            once they arrived. Based on his signature, however, CACI
            was able to cut Mark’s second check for $828,875.

       And as to Mark, there is likewise sufficient evidence that he “knew of the

conspiracy’s purpose” and took “some action indicating his participation.” Whittington,
26 F.3d at 465.

          • Mark would generally not speak to CACI directly, directing
            all questions to Hall;

          • Mark quoted CACI a labor rate of $85 per hour for 29 hours
            per part, coming to $860,285, when he paid Robles less than
            $10,000 for his labor;

          • Mark told CACI he needed money to get started, when he had
            already given Robles all the money for materials and directed
            Robles to start on the work; and

          • Mark received emails from David about how to manufacture
            suppressors on the same day David was obtaining funding
            authorization from DON/AA.

                                           c.

       Taking all of this evidence into account, the Government has proven that

Appellants conspired to “make [] assertion[s] of [] material falsehood[s] with the intent to

deceive”; that is, they engaged in a fraudulent scheme to funnel government money to




                                            24
Mark’s flailing business. Pasquantino, 336 F.3d at 333. Thus, sufficient evidence

existed for the convictions on Count One. 13

                                               2.

                      Count Two – conversion of Government funds

       Hall was convicted of a violation of 18 U.S.C. § 641 (Count Two), which

provides,

              Whoever . . .

              [1] knowingly converts to his use or the use of another, or
              [2] without authority, sells, conveys or disposes of
              [3] any record, voucher, money, or thing of value of the
              United States . . . , or
              [4] any property made or being made under contract for the
              United States . . .

shall be guilty of a crime. 18 U.S.C. § 641. “Section 641 prohibits two separate acts.

The first is to embezzle, steal, or knowingly convert United States property and the

second is to sell, convey, or dispose of United States property without authority.” United

States v. Zettl, 889 F.2d 51, 53 (4th Cir. 1989). Although the indictment here charged

both acts, the conviction was based on the first. See J.A. 1030 (district court explaining

that the Government was required to prove “Hall knowingly converted or caused to be


       13
          The district court’s careful delineation of guilt as to the three objects at trial
obviates any need to address Mark Landersman’s arguments on the first two objects of
the conspiracy because “the conspiracy conviction[] in this case [is] supported by a valid
and independent” conclusion on mail fraud. United States v. Cone, 714 F.3d 197, 211
(4th Cir. 2013) (internal quotation marks omitted); see also United States v. Lawson, 677
F.3d 629, 655 (4th Cir. 2012); United States v. Head, 641 F.2d 174, 179 (4th Cir. 1981).


                                               25
converted to the use of another (Mark Landersman) monies of the [Navy]”). Thus, in

order to convict Hall on Count Two, the Government had to prove: (1) The money

described in the indictment is a thing of value that belonged to the United States

government; (2) Hall knowingly converted or caused the conversion of that money to his

own use; (3) Hall acted knowingly and willfully with the intent to deprive the

government of the use and benefit of the money; and (4) the value was greater than

$1,000. See United States v. Kiza, 855 F.3d 596, 601 (4th Cir. 2017); see also I-23A

Leonard B. Sand et al., Modern Federal Jury Instructions-Criminal, ¶ 23A.01 (2015).

       The first and last of these elements are not in dispute. Rather, as a challenge to his

conviction on Count Two, Hall contends that the Government’s theory of liability was

“unclear” as to when the funds were actually converted. Hall’s Opening Br. 29. He

further argues that the funds were converted in an authorized manner, and he had a good

faith belief the suppressors were needed.

       The indictment charges Hall with conversion by “direct[ing] CACI to pay Mark

Landersman” over $1.6 million in Navy funds for the manufacture of suppressors. J.A.

48. The Government’s theory at trial was that this government money was misused at

Hall’s direction because he knowingly enabled money allocated for studies to be used for

the purchase of suppressors that were “unwanted, unneeded, and ineffective” in order to

enrich his boss’s brother. Id. at 928 (closing argument).

       This is a valid legal theory. In construing § 641, the Supreme Court has stated,

“[K]nowing conversion requires more than knowledge that defendant was taking the


                                             26
property into his possession. [The defendant] must have had knowledge of the facts,

though not necessarily the law, that made the taking a conversion.” Morissette v. United

States, 342 U.S. 246, 270–71 (1952). Conversion

              may include misuse or abuse of property. It may reach use in
              an unauthorized manner or to an unauthorized extent of
              property placed in one’s custody for limited use. . . . It is not
              difficult to think of intentional and knowing abuses and
              unauthorized uses of government property that might be
              knowing conversions but which could not be reached as
              embezzlement, stealing or purloining. Knowing conversion
              adds significantly to the range of protection of government
              property without interpreting it to punish unwitting
              conversions.

Id. at 272. Thus, conversion occurs when the accused knowingly “misue[s],” “abuse[s],”

or “use[s] [the money] in an unauthorized manner.” Id. at 272; see also United States v.

Matzkin, 14 F.3d 1014, 1020 (4th Cir. 1994) (“Section 641 is not a theft statute nor is it a

codification of the common law of larceny.         [Section 641] is much more inclusive

because it covers unauthorized sale and conversion which the Court has defined as the

‘misuse or abuse of property’ or its use ‘in an unauthorized manner.’” (quoting

Morissette, 342 U.S. at 272)). Indeed, § 641 “broaden[s] the [common law] offense of

conversion to include intentional and knowing abuses or unauthorized uses of

government property.” United States v. Fogel, 901 F.2d 23, 25 (4th Cir. 1990) (emphasis

supplied). Moreover, in Fogel, this court upheld a § 641 conversion conviction where the

defendant directed that trees on federal property be cut down to enhance the view from

his home and, therefore, his property value.       See id. at 24–25.      This supports the



                                             27
Government’s theory that a defendant can be guilty for directing or causing that the

government property be abused or misused.

      Considering this legal landscape, Hall was provided sufficient notice that his

charge was based on directing Navy funds to be used in an unauthorized manner or

misusing Navy funds, and there is ample evidence supporting Hall’s conviction. Hall

circumnavigated the procurement and due diligence process, resulting in a misuse of

funds, by misrepresenting Mark Landersman’s name, company name, and phone number;

switching the purpose of the funding without official approval from DON/AA; avoiding

and refusing to answer CACI’s questions when they attempted to perform due diligence;

and making false statements on the sole source justification about the accelerated need

for the suppressors and viability and expertise of AME.

      There is also sufficient evidence that Hall knew the use of Navy funds to purchase

the Landersman suppressors was not authorized. See United States v. Maisel, 12 F.3d
423, 425 (4th Cir. 1993). First, Hall contends that Navy officials Tedd Shellenbarger or

Chris Bettini ultimately authorized the transfer of funds. But except for an offhand

comment made by Shellenbarger at the CACI meeting, 14 we have no evidence that either

Shellenbarger or Bettini knew that the money for the purported intelligence studies would

actually be used to purchase suppressors from Mark Landersman, an untested and


      14
          Donahue testified that, at the CACI meeting, Shellenbarger said “something
about how he knew an auto worker out in California who could do [alterations on guns].”
J.A. 480.


                                            28
unlicensed machinist, and the parties stipulated that David Landersman was the only

unindicted coconspirator. Even if Shellenbarger and Bettini did have such knowledge,

their participation still does not render Hall’s conduct any less criminal. Hall did not

disclose the true reason for the funding to DON/AA, and then did not explain to CACI

officials the parameters of the DON/AA approval. He submitted fraudulent statements to

CACI in support of a sole source justification, so that no other businesses could compete

for the suppressor contract.

       To be sure, “[a] person who acts on a belief or on an opinion honestly held is not

punishable under the law merely because that honest belief turns out to be incorrect or

wrong.” United States v. Hirschfeld, 964 F.2d 318, 322 (4th Cir. 1992). Hall claims that,

as a good faith defense to all charges, he knew of a classified, unfulfilled need for these

particular suppressors. But the evidence presented to the district court reveals that Hall --

rather than acting in good faith -- knew how the system worked and circumvented the

normal procurement process in order to deliver government money to his boss’s brother.

As a result, it is clear that Hall’s conviction on Count Two is supported by sufficient

evidence.

                                             B.

                                     Expert Testimony

       Appellants also contend that the suppressor testing conducted by Navy mechanical

engineer Jason Davis, whom Hall stipulated was an expert in the field, was “highly

prejudicial and irrelevant.” Hall’s Opening Br. 35. Specifically, Hall claims Davis’s


                                             29
testimony “created the false appearance that the suppressors were useless” and “held the

Landersman suppressors to a standard they were never intended to, nor . . . could ever

meet.” Id. at 36. Hall also claims the testing was irrelevant because Davis tested the

suppressors using MK17 requirements, when in reality, the suppressors were intended for

use on a different weapon. We review the district court’s decision to admit expert

testimony for abuse of discretion. See United States v. Bynum, 604 F.3d 161, 167 (4th

Cir. 2010).

       We first address Appellants’ claim that the Navy intended to use the suppressors

for a different purpose than the one Davis assumed. Crucially, Hall himself represented

to CACI that the Landersman suppressors possessed “a unique design that significantly

reduces the decibel ratings to near background noise levels.”     J.A. 1207.    Per this

statement, it was Hall, not the Government, that made the usability of the suppressors a

material issue.

       Next, we address the claim that Davis’s testimony and report were inadmissible

because the suppressors were not tested on the proper type of firearm and were held to

improper standards. Davis’s report states that the suppressors “were procured for use on

the AK-47 Soviet-style assault rifle,” but the Navy’s requirements for AK-47 suppressors

“were undefined.” J.A. 1758 (the “Davis Report”). Therefore, Davis assumed the AK-47

suppressors would meet the same requirements as suppressors used for similar weapon

systems, and the most similar rifle was the MK17.        Using testing procedures and

standards for the MK17, then, Davis tested the suppressors on the Chinese equivalent of


                                          30
an AK-47, the Chicom Type 56, because it was “[f]unctionally . . . indistinguishable”

from the AK-47, but had a mounting location so it was safer for testing. Id. at 1759; see

also id. at 794–95. Using the MK17 standards, Davis tested eight of the 349 suppressors

and concluded, “If this suppressor had been submitted as a bid sample for a solicitation,

the abundance of ‘Unacceptable’ for the various requirements would have made this

suppressor ineligible for [a] contract award.” Id. at 1783. Specifically, Davis found that

the larger diameter of the Landersman suppressors would “cause[] a lot of issues,”

“obscur[ing] some of your sight picture.” Id. at 806. He also testified that two of the

eight suppressors tested “fell outside th[e] threshold value” of 0.2 inches for accuracy,

“mean[ing] they would fail,” and one suppressor actually “separated from itself” during

testing. Id. at 806–07, 813.

       The Federal Rules of Evidence provide that a qualified expert witness “may testify

in the form of an opinion or otherwise if [his] scientific, technical, or other specialized

knowledge will help the trier of fact to understand the evidence or to determine a fact in

issue.” Fed. R. Evid. 702(a). “Implicit in the text of Rule 702, . . . is a district court’s

gatekeeping responsibility to ‘ensure that an expert’s testimony both rests on a reliable

foundation and is relevant to the task at hand.’” Nease v. Ford Motor Co., 848 F.3d 219,

229 (4th Cir. 2017) (alteration omitted, emphasis in original) (quoting Daubert v. Merrell

Dow Pharms., 509 U.S. 579, 597 (1993)). “Relevant evidence, of course, is evidence that

helps ‘the trier of fact to understand the evidence or to determine a fact in issue.’” Id.

(quoting Daubert, 509 U.S. at 591). To be admissible, the testimony “must have ‘a valid


                                            31
scientific connection to the pertinent inquiry.” Id. (quoting Daubert, 509 U.S. at 592).

“With respect to reliability, the district court must ensure that the proffered expert

opinion is based on scientific, technical, or other specialized knowledge and not on belief

or speculation, and inferences must be derived using scientific or other valid methods.”

Id. (internal quotation marks omitted) (emphasis in original).

       The Davis Report and Davis’s testimony were both reliable and relevant to the

usability of the suppressors, and Appellants’ arguments go to weight, rather than

admissibility. Davis successfully demonstrated that the suppressors simply did not work

on a functionally indistinguishable weapon, and he applied standards for weapon systems

used in comparable government special forces operations. See Friend v. Time Mfg. Co.,

422 F. Supp. 2d 1079, 1082 (D. Ariz. 2005) (expert testimony about a malfunctioning lift

device met Daubert standard where expert had specialized knowledge of “similar

devices”); see also Lavespere v. Niagara Machine & Tool Works, Inc., 910 F.2d 167, 176

(5th Cir. 1990) (professor of mechanical and production engineering allowed to testify

about designing point-of-operation safeguards for press brake industry, though he had

never designed a press brake or safeguards for that device, because he had practical

experience with similar devices), abrogated on other grounds, Little v. Liquid Air Corp.,

37 F.3d 1069 (5th Cir. 1994); cf. Dancy v. Hyster Co., 127 F.3d 649, 652 (8th Cir. 1997)

(expert testimony about device used on lift truck rejected where there were “significant

differences” between that device’s effectiveness on two pieces of different construction

equipment). While there may have been some differences in the Landersman suppressors


                                            32
versus the suppressors that would normally be used on an AK-47, Appellants have failed

to demonstrate that an “unacceptable” suppressor could still be useful to the Navy at the

time Hall ordered, and Mark manufactured, these suppressors.

      In sum, Davis’s testimony had a “valid scientific connection” to the issue at hand

and was based on specialized knowledge. As the district court -- the fact-finder in this

case -- stated, “The bottom line is they’ve got to suppress or they don’t do their job.”

J.A. 837. There was no abuse of discretion here.

                                           C.

                        Evidentiary and Due Process Arguments

      Appellants raise several other evidentiary and constitutional errors. “[W]e review

evidentiary decisions for an abuse of discretion, but legal conclusions concerning the

Rules of Evidence or the Constitution de novo.” United States v. Rivera, 412 F.3d 562,

566 (4th Cir. 2005).

                                            1.

      Appellants argue they were denied a fair trial based on several theories, including

violation of their due process rights. We apply the harmless error standard to evidentiary

rulings, even where an appellant claims these rulings violated due process. See United

States v. Poole, 640 F.3d 114, 118 (4th Cir. 2011) (“When a district court commits an

evidentiary error, even one that implicates a defendant’s constitutional rights, we

ordinarily review that error for harmlessness.”). However, we conclude that none of the

alleged errors rise to the level of a constitutional violation. As such, we apply the


                                           33
harmless error standard reserved for evidentiary challenges: “In order for an evidentiary

ruling to be harmless, we must find that the judgment was not substantially swayed by the

error.” United States v. Johnson, 617 F.3d 286, 295 (4th Cir. 2010) (citation omitted);

see also id. (“Often in criminal cases where there is a significant amount of evidence

which inculpates a defendant independent of the erroneous testimony, the error is

considered harmless.”).

       We reject all of Appellants’ arguments under a harmless error standard, and

specifically discuss three here: (1) the district court reversed its pretrial factual finding

that the suppressors were reasonably priced; (2) it failed to draw proper inferences in

favor of Appellants in lieu of Hall’s destroyed notes; and (3) it failed to consider the Gill

Stipulation.

                                             a.

       First, assuming Appellants had the chance to demonstrate (and did demonstrate)

that the suppressors were reasonably priced at $5,000 a piece, or assuming that the

district court accepted this as fact even though the suppressors did not meet Navy

standards, sufficient evidence of an agreement to commit mail fraud -- and overt acts

committed in furtherance thereof -- abound. See supra, Section II.A.1. Moreover, the

conversion conviction likewise does not rise and fall on the unit price of the suppressors.

See supra, Section II.A.2. Thus, the judgment was not substantially swayed by the

suppressor price.




                                             34
                                              b.

       Second, even if the district court failed to draw all permissible inferences in favor

of Appellants in lieu of the handwritten notes, the “possible harm flowing from the

district court’s in limine ruling . . . is wholly speculative,” considering Hall chose not to

testify about the content of those notes. Luce v. United States, 469 U.S. 38, 41 (1984). In

any event, the testimony about the content of those notes from the suppression hearing

may have shown general knowledge or tacit approval of a suppressor purchase by

Lucchino or Martinage. But as the district court acknowledged, “[e]ven if such notes had

been preserved they would not have explained why this procurement went to David

Landersman’s brother.”      J.A. 1032.     Moreover, Hall did not produce any official

documentation memorializing this approval. Thus, any error would likewise be harmless.

                                              c.

       Third, even if the district court erred in failing to consider the Gill Stipulation, that

piece of evidence does not establish that Hall acted in good faith. To the contrary, as

explained above, there is a barrage of evidence proving Hall acted with the requisite

knowing and willful intent. See Analytical Eng’g, Inc. v. Baldwin Filters, Inc., 425 F.3d
443, 453 (7th Cir. 2005) (explaining that if a reviewing court finds error in the district

court’s consideration of the parties’ stipulation, “that error would be harmless” if “the

district court’s consideration of the parties’ stipulation in no way affected the relief

granted”). The court made several other rulings supporting its conclusion that Hall had

not demonstrated a legitimate (and urgent) governmental need for 349 suppressors from


                                              35
an untested machinery company in California.           See, e.g., J.A. 1031–32 (“[I]f these

suppressors were needed so urgently, why did [Hall] let them sit in Zalewski’s warehouse

from February 19, 2013 until they were seized . . . ?”); id. at 1032 (“If there had been an

entity in the Navy which really wanted or needed these items, why did that entity not

claim them?”). Therefore, any error in failing to consider the Gill Stipulation is harmless,

as it surely would not have substantially swayed the judgment.

                                              2.

       Finally, we address Mark Landersman’s argument that the district court abused its

discretion in failing to admit Hall’s suppression hearing testimony regarding the

destruction of his notes. Rule 804 allows the admissibility of prior testimony of an

unavailable witness, including a witness who invokes his Fifth Amendment privilege.

The prior testimony meets an exception to the hearsay rule if the testimony was (1)

“given as a witness at a . . . hearing . . . , whether given during the current proceeding or a

different one,” and (2) “is not offered against a party who had . . . an opportunity and

similar motive to develop it by direct, cross-, or redirect examination.” Fed. R. Evid.

804(b)(1). However, even if the testimony meets a hearsay exception, the court must still

perform a balancing test under Rule 403 in order to determine whether any probative

value “is substantially outweighed by a danger of . . . undue delay, wasting time, or

needlessly preventing cumulative evidence.” Fed. R. Evid. 403; see Precision Piping &

Instruments, Inc. v. E.I. du Pont de Nemours & Co., 951 F.2d 613, 620 (4th Cir. 1991)

(“Certainly, the trial judge has discretion under Rule 403 to exclude a [hearsay


                                              36
statement], even if [it] meets the requirements of an exception.” (internal quotation

marks omitted)). And here, “[t]he record reflects that, without mentioning Fed[eral]

Evidence Rule 403, the district court did undertake the requisite balancing” and excluded

Hall’s prior testimony on that ground. United States v. Gallo, 782 F.2d 1191, 1193–94

(4th Cir. 1986). As a result, we cannot say the court abused its discretion.

       Therefore, Appellants’ evidentiary and constitutional arguments do not undermine

the verdicts rendered in this case. 15

                                            III.

       For the foregoing reasons, we affirm Appellants’ convictions.

                                                                     16-4066, AFFIRMED
                                                                     16-4067, AFFIRMED




       15
         Appellants also jointly raise a separate argument in the classified briefing. See
Hall’s Opening Br. 1, Landersman’s Opening Br. 20. We have independently reviewed
this argument and find no reversible error.


                                             37